DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Nash, Jr (US2005/0210901) in view of Moon et al. (US2003/0230097) does not teach the device as recited, in particular “...receiving configuration inputs from a user interface to configure the stage profiler for the at least one compressor circuit, based on the configuration inputs, generating a target system capacity profile for the at least one compressor circuit and storing the target system capacity profile in the non-transitory computer-readable medium, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit, based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit, and selecting some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile, and wherein the second instructions include generating modulation information based on the available system capacity profile and a load request signal, and controlling operation of the one or more compressors based on the modulation information and according to the available system capacity profile,” when added to the other features claimed in independent Claim 1.

 As per independent Claim 16, the prior art, Nash, Jr (US2005/0210901) in view of Moon et al. (US2003/0230097) does not teach the device as recited, in particular “...receiving configuration inputs from a user interface to configure a stage profiler for the at least one compressor circuit; based on the configuration inputs, generating a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible capacities for stages of the at least one compressor circuit; storing the target system capacity profile in the non-transitory computer-readable medium; based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit; selecting some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile; and executing instructions of the stage profiler to control operation of the at least one compressor circuit including generating modulation information based on the available system capacity profile and a load request signal, and based on the modulation information, controlling the one or more compressors according to the available system capacity profile,” when added to the other features claimed in independent Claim 16.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763